DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 7, 9 – 11 and 13 – 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seema Mehta on August 18, 2021.
The application has been amended as follows: 
Claim 1, line 2, after “a drive arm, said” and before “element”, insert “first” – to recite “said first element”
Claim 1, line 10, the first “the” of “the longitudinal mid-plane” should be deleted and insert “a” – to recite “a longitudinal mid-plane”
Claim 1, line 13, after “the second element, the” and before “element”, insert “second” – to recite “the second element”
Claim 1, line 24, after ‘away from” and before “mid-plane”, delete “a” and insert “the longitudinal” – to recite “the longitudinal mid-plane”
Claim 2, line 2, after “relation to said” and before “plane”, insert “the longitudinal mid - ” – to recite “said the longitudinal mid-plane”
Claim 3, line 2, after “seat matching” and before “shape”, delete “the” and insert “a” – to recite “a shape”
Claim 10, line 3, after “formed in”, delete “the other” and insert “another” – to recite – “formed in another lateral flank”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated May 18, 2021 in regards to Chang (EP 2557002 A1) in view of Fukushi (JP 2005-75050 A) are found to be persuasive; therefore there rejection presented in the Non-Final Office Action dated May 18, 2021 has been withdrawn, and after further consideration, independent claim 1 is allowable. 
Although Chang in view of Fukushi, generally teaches an element for a system for connecting a windscreen wiper to a drive arm consistent with the limitations of the claim, Chang, alone or in combination with Fukushi does not teach, suggest or make obvious a second protuberance on the second element being asymmetrical in relation to said longitudinal mid-plane, wherein the first protuberance, the second protuberance, the first cavity and the second cavity are all aligned along the transverse axis of rotation, in combination with the additional elements of the clam and as required by claim 1.
Claims 2 – 7, 9 – 11 and 13 – 20 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723